BURNETT, J.
I concur in the argument of 'Mr. Justice Harris in his limitation of Chadwick v. Earhart, and likewise I concur in the result of his opinion.
If the present secretary of state is now indeed the governor, he can resign the latter office. Such a resignation would not affect the duties imposed upon a.governor, for there would still be in office the present elected, qualified and actiüg secretary of state, who is charged by the Constitution with the performance of those duties until a governor shall be elected. The secretary of state’s tenure of office as such is the utmost limit of his authority to discharge the duties of the governor’s office. It is1 further limited by the right of the people to choose their governor at the first opportunity afforded by a general election. The secretary of state has no other or additional hold on the gubernatorial office. It is only because, he is secretary that he can perform the duties of governor.
Election is the rule and appointment is the exception in filling vacancies in constitutional offices. The exception ought not to be expanded by construction so as to narrow the rule. For these reasons I am of the opinion that the people are entitled to elect a governor at the next general election and that the writ should be made peremptory.